COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-11-00049-CV


CenterPlace Properties, Ltd.              §    From the 367th District Court

v.                                        §    of Denton County (2008-50015-
                                               367)
Columbia Medical Center of
Lewisville Subsidiary, L.P. d/b/a         §    May 30, 2013
Medical Center of Lewisville and
Raymond Dunning                           §    Opinion by Justice Gardner


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment.      It is ordered that the

judgment of the trial court is affirmed in part and reversed in part. We reverse

that portion of the trial court’s judgment relating to MCL’s claim for statutory

damages and attorneys’ fees under property code section 93.002 and render

judgment that MCL take nothing on its property code section 93.002 claim. We

affirm the remainder of the trial court’s judgment.
      It is further ordered each party shall bear their own costs of this appeal, for

which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By _________________________________
                                        Justice Anne Gardner